PER CURIAM.
J.S., a juvenile, appeals from the final order adjudicating him delinquent. We reverse.
The juvenile contends that the trial court improperly denied his motion to suppress evidence where the evidence seized was the product of an illegal stop and frisk. We agree.
We find that the record does not contain sufficient specific and articulable facts that, taken together with rational inferences from those facts, reasonably justify the stop. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). Therefore, the juvenile’s motion to suppress evidence should have been granted below.
Accordingly, we reverse.